Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 9-32 are allowed.
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Dlugosch (US 2015/0170311) published June 18, 2015 titled “Self-Sufficient Resource-Pooling System for Risk Sharing of Airspace Risks Related to Natural Disaster Events”.  The closest NPL of record is Tielrooij et al., “Predicting Arrival Time Uncertainty from Actual Flight Information”, published October 16, 2016.
The prior art of record alone or in combination do not teach the combination of the following elements: “the core engine by using machine learning, predicts and generates the flight trajectories, the machine learning being applied and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure taking environmental uncertainties into account, wherein the stochastic structure is based on a Hidden Markov Model (HMM) structure, wherein the processing circuitry is configured to generate measure parameters from an excessive set of weather parameters during processing of the risk-transfer system by solely using a dynamically monitored real trajectory dataset with pertaining weather measuring parameters, and wherein in response to a triggering of an exceeding of the defined time-delay threshold value, operational parameters of the triggered flight trajectory of the aircraft comprising at least flight delay parameters and flight identification are captured and stored to a table element of a selectable trigger-table assigned to the flight identifier of the aircraft, wherein for each triggered occurrence of a time delay associated with a specific flight trajectory, the core engine is configured to set a corresponding trigger-flag to all risk-exposed units 3Application No. 15/656,694 Reply to Office Action of April 6, 2021 assignable to the specific flight trajectory, and a parametric transfer of payments is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kumar (US 2020/0182637) discusses monitoring weather to determine possible delays, [0067].
Kumar (WO 2018/009914) discusses multi-modal transport, Title.
Subbu (US 8,942,914) discusses weather avoidance rerouting, Fig. 1.
Tielrooij et al., “Predicting Arrival Time Uncertainty from Actual Flight Information”, October 2016.
“Nasa & The Next Generation Air Transportation System (NEXTGEN)”, June 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692